1

2

3                                    UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                       ***

6
      LEEANN E. ARCHULETA, et al.,
7
                           Plaintiffs,
8                                                          2:15-CV-01608-MMD-VCF
      vs.                                                  ORDER
9     CORRECTIONS CORPORATION OF
      AMERICA,
10
                            Defendant.
11

12
            Before the court is the Motion of Attorney Robert P. Spretnak to Appear Telephonically at Hearing
13
     on April 1, 2019, on behalf of Plaintiff Leeann E. Archuleta (ECF NO. 75). Defendant filed a limited
14
     opposition to the instant motion. (ECF NO. 76).
15
            Accordingly,
16
            IT IS HEREBY ORDERED that the Motion of Attorney Robert P. Spretnak to Appear
17
     Telephonically at Hearing on April 1, 2019, on behalf of Plaintiff Leeann E. Archuleta (ECF NO. 75) is
18
     GRANTED. Other issues raised in ECF Nos. 76 & 79 will be addressed at the hearing.
19
            The call-in telephone number is (888)273-3658, access code: 3912597. The call must be made five
20
     minutes prior to the hearing time. The court will join the call and convene the proceedings. The call must
21
     be made on a land line. The use of a cell phone or speaker phone during the proceedings is prohibited.
22

23
            DATED this 1st day of April, 2019.
24
                                                                 _________________________
25
                                                                 CAM FERENBACH
                                                                 UNITED STATES MAGISTRATE JUDGE
